              Case 2:16-cv-01068-JD Document 80 Filed 10/26/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Date of Notice: October 26, 2020

 NINEVEH INVESTMENTS LIMITED,                                CIVIL ACTION
       Plaintiff,

                v.

 UNITED STATES OF AMERICA,                                   NO. 16-1068
        Defendant.

                                              NOTICE

       Please be advised that a TELEPHONE SCHEDULING CONFERENCE is SCHEDULED
for Tuesday, November 17, 2020, at 3:00 P.M., with the Honorable Jan E. DuBois. The telephone
conference will not be on the record.
       Counsel shall meet and confer and shall submit a joint proposed schedule for all further
proceedings to the Court at least two days prior to the conference. Do not docket the proposed
schedule.
        Counsel shall contact the Courtroom Deputy regarding the coordination of the telephone
conference.
                                            Sincerely,
                                            s/ Ms. M. Hull
                                            Courtroom Deputy Clerk to Judge Jan E. DuBois
                                            267-299-7339

cc:    Jed M. Silversmith, Esquire
       Matthew David Lee, Esquire
       Mayling C. Blanco, Esquire
       Jason A. Snyderman, Esquire
       John P. Wixted, Esquire
       Christopher James Williamson, Esquire
       Ryan O. McMonagle, Esquire
       Stephen S. Ho, Esquire
